


110 HR 2163 IH: Kids Invest and Develop Savings Act of

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2163
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Mack (for
			 himself, Mr. Miller of Florida,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Buchanan,
			 Mr. Alexander,
			 Mr. Bonner,
			 Mr. Crenshaw,
			 Mr. Westmoreland,
			 Mr. Feeney,
			 Mrs. Bono,
			 Mr. English of Pennsylvania,
			 Mr. Sessions, and
			 Mr. Campbell of California) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand
		  incentives for saving.
	
	
		1.Short titleThis Act may be cited as the
			 Kids Invest and Develop Savings Act of
			 2007.
		2.Expansion of
			 Savers credit
			(a)Expansion of
			 creditSubsections (a) and (b) of section 25B of such Code are
			 amended to read as follows:
				
					(a)Allowance of
				creditIn the case of an
				eligible individual, there shall be allowed as a credit against the tax imposed
				by this subtitle for the taxable year an amount equal to the qualified
				retirement savings contributions of the eligible individual for the taxable
				year.
					(b)Limitation
						(1)In
				generalThe amount allowed as a credit under subsection (a) for a
				taxable year shall not exceed the applicable dollar limit.
						(2)Applicable dollar
				limitFor purposes of paragraph (1)—
							(A)In
				generalExcept as provided in subparagraph (B), the applicable
				dollar limit is—
								(i)in the case of a joint return, $3,000,
				and
								(ii)in the case of any other return, 50 percent
				of the dollar amount applicable for the taxable year under clause (i).
								(B)Limitation based
				on adjusted gross incomeThe applicable dollar limit shall be
				zero in the case of a taxpayer whose adjusted gross income for the taxable year
				exceeds—
								(i)$150,000 in the
				case of a joint return, and
								(ii)$95,000 in any other case.
								(3)Inflation
				adjustmentIn the case of any
				taxable year beginning after 2007, the amounts contained in subparagraph (A)(i)
				and clauses (i) and (ii) of subparagraph (B) of paragraph (2) shall each be
				increased by an amount equal to—
							(A)such dollar amount,
				multiplied by
							(B)the cost-of-living
				adjustment determined under section 1(f)(3) for such calendar year by
				substituting calendar year 2006 for calendar year
				1992 in subparagraph (B) thereof.
							If any
				amount as adjusted under the preceding sentence is not a multiple of $100, such
				amount shall be rounded to the nearest multiple of
				$100..
			(b)Credit allowed
			 for contributions to Roth IRAs for children
				(1)In
			 generalParagraph (1) of section 25B(d) of such Code (defining
			 qualified retirement savings contributions) is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (C) and inserting , and, and by
			 inserting after subparagraph (C) the following new subparagraph:
					
						(D)the amount of
				contributions made by the eligible individual to all Roth IRAs for children
				under section
				408A(g).
						.
				(2)LimitationParagraph
			 (1) of section 25B(d) of such Code (defining qualified retirement savings
			 contributions) is amended by adding at the end the following flush sentence:
			 The amount taken into account under subparagraph (D) shall not exceed
			 the aggregate amount of contributions allowed to all Roth IRAs of such eligible
			 individual under section 408A(g)..
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Roth IRAs for
			 children
			(a)In
			 generalSection 408A of the Internal Revenue Code of 1986
			 (relating to Roth IRAs) is amended by adding at the end the following new
			 subsection:
				
					(g)Special rules
				for Roth IRAs for children
						(1)General
				ruleA Roth IRA maintained
				for the benefit of an individual who has not attained age 25 before the close
				of the taxable year shall be maintained under this section, as modified by this
				subsection.
						(2)Contribution
				limits
							(A)In
				generalFor so long as a Roth
				IRA is subject to this subsection, contributions to such Roth IRA shall be
				subject to this paragraph and not to subsection (c)(2), and subsection (c)(3)
				shall not apply.
							(B)LimitThe
				aggregate amount of contributions for any taxable year to all child Roth IRAs
				maintained for the benefit of an individual under this subsection shall not
				exceed the maximum amount allowable as a deduction under subsection (b)(1) of
				section 219 for such taxable year (computed without regard to subsections
				(b)(1)(B), (d)(1), and (g) of such
				section).
							.
			(b)Enforcement of
			 contribution limitsParagraphs (1)(B) and (2)(B) of section
			 4973(f) of such Code are each amended by striking and (c)(3) and
			 inserting , (c)(3), and (g)(2).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
